Citation Nr: 9907472	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-03 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945 and from June 1946 to June 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in September 1996, at age 72, of a superior mesenteric artery 
thrombosis, that was several "weeks" old.

2.  The veteran's September 1996 autopsy protocol confirmed 
the cause of death listed in the certificate of death and 
further clarified it by indicating that the veteran died of a 
mural thrombi of the "abdominoaorta" with thrombosis of the 
superior mesenteric artery with infarct of the small bowel, 
ascending, transverse, and a portion of the descending colon.

3.  At the time of his death in September 1996, the veteran 
was service-connected for anxiety reaction, which was rated 
as 30 percent disabling, and for a scar that was a residual 
of an inservice appendectomy, which was rated as 
noncompensable.

4.  It has not been shown that the superior mesenteric artery 
thrombosis that caused the veteran's death more than 47 years 
after service was related in any way to service or to the 
service-connected anxiety reaction and/or residuals of an 
appendectomy.


CONCLUSION OF LAW

The appellant has failed in her initial duty to submit a 
claim of entitlement to service connection for the cause of 
the veteran's death that is well grounded or capable of 
substantiation.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.305, 3.312 (1998).


REASONS AND BASES FOR THE FINDINGS AND THE CONCLUSION

Initial considerations pertaining to every claim for service 
connection
for the cause of a veteran's death:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (Court) has said that 
VA's statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
(West 1991) does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1998).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

The appellant's contentions and the evidence in the present 
case:

The appellant, who is the veteran's widow, contends, in 
essence, that the death of the veteran should be service-
connected, as she believes that it was somehow causally 
related to the anxiety reaction and/or the residuals of an 
appendectomy for which the veteran was service-connected.

According to his certificate of death, the veteran died on 
September [redacted], 1996, at age 72, of a superior mesenteric 
artery thrombosis, which was noted to be "weeks" old.  He 
died while being an inpatient at the Dale Medical Center in 
Ozark, Alabama, and an autopsy of his body was performed.

The Board notes the absence from the record of copies 
reflecting the veteran's last inpatient medical treatment at 
the above Alabama medical facility.  A remand to secure this 
evidence is, however, felt to be unnecessary because both the 
certificate of death and the autopsy protocol clearly reveal 
the cause of the veteran's death, which clearly has not been 
shown to be service-related, nor related to either service-
connected disability, as will be thoroughly discussed in the 
present decision, and there are no indications whatsoever in 
the record that this medical evidence could provide the 
competent data that is needed for the present claim to be 
considered well grounded or capable of substantiation.

The veteran's autopsy protocol, which was dated in September 
1996, confirms the diagnosis listed in the certificate of 
death and further clarifies that the veteran died of a mural 
thrombi of the abdominoaorta with thrombosis of the superior 
mesenteric artery with infarct of the small bowel, ascending, 
transverse, and a portion of the descending colon.  It also 
reveals that, consistent with the cause of death, an internal 
examination of the cardiovascular system was normal except 
for mural thrombi involving the lower wall of the aorta in 
the abdominal cavity, extending from 3 cms. above the origin 
from the superior mesenteric artery to 2 cms. above the 
branching into the iliac vessels.  It further reveals that, 
on microscopic examination of the aorta, there were 
subintimal collections of pink-staining material, stellate 
clefts and chronic inflammatory cells, as well as areas of 
calcification in the elastic and muscular layers and thrombus 
over the endocardial layer.

The record reveals that the veteran was treated for a variety 
of physical conditions during service that included an 
episode of acute and mild entero-colitis in October 1945, an 
episode of acute and severe alcoholic gastritis in September 
1946, a bleeding peptic ulcer in September 1946 after having 
been drinking whiskey in  a tavern (the ulcer was noted to be 
completely healed less than a year later, though), an episode 
of acute and mild gastro-enteritis in September 1948 and an 
episode of acute appendicitis in March 1949, for which the 
veteran underwent an appendectomy.  No evidence of inservice 
complaints or an inservice diagnosis of a cardiovascular 
disease is of record and, in this regard, it is noted that, 
on his medical examination for separation in May 1949, no 
such diagnosis was listed and the veteran's lungs, chest, 
heart, abdomen, viscera and liver were all clinically 
evaluated as normal.

The post-service medical evidence in the record that was 
produced between June 1949 and the mid-1970's, which includes 
the reports of VA medical examinations that were conducted in 
August 1950, November 1959 and May 1962, reveals no evidence 
of the manifestation of any cardiovascular disease during 
that entire timeframe.

A September 1977 private medical record reveals complaints of 
right anterior chest pain, with no previous history of 
similar episodes.  This record also reveals that the physical 
examination, which included an EKG and chest X-Rays, was 
normal so as to warrant a discharge diagnosis of chest pain 
of unknown etiology.

According to a February 1981 VA radiographic report, an X-Ray 
of the veteran's lumbosacral spine revealed evidence of 
slight calcification of the abdominal aorta and common iliac 
vessels.

According to a March 1981 private medical record that 
reflects a six-day hospitalization during February 1981, more 
than 31 years after the veteran's separation from active 
military service, the veteran, who was admitted with 
complaints of tight mid-sternal chest pain, had no previous 
history of heart disease.  The physical examination was, 
however, normal and the discharge diagnoses included acute 
myospasm and mild hypertension.

According to a December 1981 private medical record, the 
veteran was admitted to the hospital after being involved in 
an altercation at home in which he sustained a fall and 
struck his left chest.  On admission, he complained of chest 
pain and, on examination, it was noted that the veteran had 
multiple (four) rib fractures on the left, for which he 
received medical treatment in the form of analgesics and 
sedation, as well as a rib belt.

A November 1982 private medical record reveals, again, 
emergency medical treatment due to complaints of chest pain 
with shortness of breath.  It was noted that the veteran was 
admitted to rule out a possible myocardial infarction but 
that the tests were all negative for myocardial damage.  The 
discharge diagnosis was listed as chest wall pain.

Private medical records dated in September 1983 and July 1985 
reveal again complaints of chest pain and also reflect the 
fact that the veteran, who had a previous history of 
hypertension, had had a chest injury in 1981 for which he had 
recurrent chest pain.

According to a February 1989 private medical record, an X-Ray 
of the veteran's chest revealed a normal cardiac silhouette, 
some tortuosity and dilatation in the thoracic aorta, a small 
linear infiltrate in the posterior cardiac space in the left 
base having the appearance of an acute inflammatory process, 
minimal "overexpansion" suggesting emphysema and fractures 
in the left 4th, 5th and 6th ribs in the axillary line, with 
blunting of the costophrenic angle suggesting a small amount 
of blood in the pleural space.  The impressions were listed 
as pulmonary emphysema, infiltrate in the left base 
representing a pneumonia and left rib fractures with a small 
amount of blood in the left pleural space.

A March 1990 private medical record reveals complaints of 
intermittent epigastric and pressure-like chest pain since a 
two days-old incident in which the veteran reportedly "was 
beaten by his wife."  The examination was normal and the 
principal diagnosis was listed as chest pain secondary to a 
contusion.

Finally, the report of a VA March 1991 hospitalization for 
prostatic resection reveals discharge diagnoses that included 
arteriosclerotic heart disease and hypertensive 
cardiovascular disease with angina and it is also noted that 
the report of a VA ECG that was obtained in December 1992 
reveals that the ECG was abnormal, as it reportedly revealed 
that there was right atrial enlargement, minimal voltage 
criteria for left ventricular hypertrophy and a nonspecific 
T-wave abnormality.

Analysis of the evidence:

The Board finds the Caluza criterion of a present disability 
has been met in the present case, in light of the above cited 
decision of Ramey.  The Board also finds, however, that the 
remaining two criteria have not been met, as it has not been 
objectively shown that there is a nexus, or causal 
relationship, between the mere weeks-old superior mesenteric 
artery thrombosis that caused the veteran's death in 
September 1996, more than 47 years after service, and service 
or the service-connected anxiety reaction and/or residuals of 
an appendectomy.

As shown above, there is no competent evidence of the 
manifestation of a cardiovascular disease during service and 
the earliest competent medical evidence suggesting any 
possible abnormalities in the veteran's cardiovascular system 
was produced in February 1981, more than 31 years after the 
veteran's separation from active military service, when it 
was found that there was slight calcification of the 
abdominal aorta and common iliac vessels.  Also, the earliest 
competent medical evidence revealing the actual manifestation 
of any cardiovascular disease (mild hypertension) was 
produced in March 1981 (also more than 31 years after 
service) and the diagnoses of arteriosclerotic heart disease 
and hypertensive cardiovascular disease with angina were 
first made, according to the record, approximately 10 years 
after that March 1981 diagnosis of mild hypertension.

The Board notes that the only evidence suggesting a possible 
nexus between service or a service-connected disability and 
the cause of the veteran's death in September 1996 consists 
of the appellant's own unsubstantiated statements to that 
effect.  While the Board does not doubt the good faith of 
these statements, it must be noted that the Court has said 
that statements of medical causation submitted by nonmedical 
personnel are considered lay evidence and that, as such, they 
are insufficient to render a claim for service connection 
well grounded.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Further, the fact that the appellant's statements of 
causation are not supported by any competent medical evidence 
in the record renders such statements speculative in nature.  
Speculative evidence clearly operates against the provisions 
of the VA regulation addressing claims for service connection 
for the cause of a veteran's death which, as noted earlier, 
specifically requires that service connection be determined 
by the exercise of sound judgment, without recourse to 
speculation, and after a careful analysis of all the facts 
and circumstances surrounding a veteran's death has been 
made.  See, 38 C.F.R. § 3.312(a) (1998).
 
With regard to the nexus aspect of the present claim, the 
Board further notes that the medical evidence in the record 
only suggests a possible nexus between the cause of the 
veteran's death and the two post-service contusions to the 
chest/abdominal area that the veteran suffered in December 
1981 and March 1990, the first of which was noted to have 
caused "recurrent chest pain" throughout the years, 
although the Board acknowledges that such a nexus has not 
been conclusively shown to exist and remains only as a 
possibility.

In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veteran's death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veteran's death was 
causally related to service or to the service-connected 
anxiety reaction and/or scar residual of an appendectomy.  
The appellant's failure to do so translates into a lack of a 
duty to further assist her and also means that the Board has 
not acquired jurisdiction over the claim, which must be 
denied.  See, Ramey, at 46.

Finally, the Board notes that the appellant has not reported 
that any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veteran's death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

